ADVISORY ACTION

Response to Arguments
Applicant's arguments filed on 05/07/2021 have been fully considered but they are not persuasive.
Regarding rejection under 35 USC 112(a) Examiner noted in the 09/24/2020 Non-Final that the independent claims require, ‘determining a vulnerable location of embolism based on a comparison between the computed likelihood of the location of interest being an embolic source and a predetermined threshold likelihood.’ That is, the claims require comparing the likelihood that a location is a source with some kind of threshold. Examiner notes that the specification's only disclosure for comparing probabilities to a threshold is at [040] which teaches comparing destination probabilities to one another or to thresholds. These are probabilities that an embolus lodges in a given destination. There is no support for a comparison of any source likelihood to a threshold. 
[041] seems to disclose computing a likelihood of a location being a source, but does not disclose how this is done specifically, and does not disclose any comparison of source likelihoods to a threshold (or of source likelihoods to one another). Other paragraphs cited by Applicant, such as [048], likewise don’t provide disclosure for this. The only comparison disclosed is among destination probabilities. Appropriate correction is required.
Applicant remarks, “as described in paragraph [0040], a location may have a threshold likelihood of being an embolic source, and a different location may be the not the location of interest has a predetermined threshold likelihood of being an embolic source.” As Examiner noted above there is no support for a comparison of any source likelihood to a threshold. Stated another way, there is no support for any location having a threshold likelihood of being an embolic source. 
Applicant further remarks “paragraphs [0047] and [0048] disclose that vulnerable locations can be determined by comparing these two locations. While the term "compare" is not explicitly used in paragraphs [0047] and [0048], it is clear from the disclosure that a comparison may be made between these two locations.” As detailed above, there is no disclosure for comparing source locations or thresholds to determine an embolic source. It appears Applicant is confusing destination probability comparison with source probability comparison. [048] teaches determining sources ‘most likely to arrive at a destination of interest’ but does not disclose how this is done. It could be a comparison between different sources probabilities, a comparison between a source and a threshold, or by some other means altogether. There is simply no support for comparing two source probabilities to one another or to a threshold.

Regarding rejection under 35 USC 112(b) Examiner noted in the 09/24/2020 Non-Final that the independent claims require, ‘determining a vulnerable location of embolism based on a comparison between the computed likelihood of the location of interest being an embolic source and a predetermined threshold likelihood of being an embolic source associated with at least one location other than the location of interest.’ 
In response Applicant simply remarked, “It is clear from the specification, and particularly from paragraph [0040], that location that is not the location of interest has a predetermined threshold likelihood of being an embolic source.” It is not clear to Examiner what is meant by this statement. Applicant has not responded to Examiner’s issues in this rejection.

Regarding arguments directed to the rejection under 35 USC 103, Applicant remarked, “The Office Action states that Taylor teaches modeling downstream trajectories of emboli. Based on this admission, the Office Action's position is that the starting position of emboli in Taylor is known. Thus, one of ordinary skill in the art would not have modified Taylor based on Fabrri to determine an upstream, or starting point, of the emboli.” Examiner disagrees and notes that computing downstream embolus  probabilities does not imply that the upstream embolus source would not need to be estimated. In fact, applicants own disclosure at [040]-[044] and [047]-[048] specifically teach computing downstream emboli probabilities to model where emboli may arrive from a variety of source candidates (locations of interest). [041] and [048] teach computing the source locations specifically based on the destination probabilities. 
Applicant asserting that Taylor's downstream probability modelling is evidence that Taylor could not be modified to compute a source probability seems to represent a misunderstanding of the process of disclosed here. As Applicant noted, Taylor teaches downstream modelling. Fabbri likewise teaches downstream modelling and uses the modelling to compute upstream source locations. Thus, Taylor's downstream modelling would be appropriately modified in a combination under 35 USC 103 to extend Taylor with Fabbri's feature of computing upstream source locations.
Additionally, Examiner notes that Applicant is arguing that Taylor would not be physically combinable with Fabbri. Aside from the lack of evidence to support this as mentioned above, Examiner also notes “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”) The claimed combination is not changing the principle of operation of either reference or rendering the references inoperable for their intended purpose. Rather, it is simply 

Applicant remarked, "Notably, Fabbri teaches releasing particles from a same location and determining where these particles terminate, and using this data to provide an estimate of the origination of an embolus." Examiner disagrees and notes that Fabbri is based on simulating released particles from different locations and determining downstream probabilities. This information is used to determine the upstream source location.
Applicant further remarks that Fabbri teaches determining the location with the highest likelihood of being an embolic source, rather than a location that meets a threshold likelihood. Examiner notes that the rejection is based on the combination under 35 USC 103 with Linear Classifier which provides the teaching for the obviousness of using a threshold for classification. Please see the detailed analysis in the rejection.
In terms of Fabbri teaching determining an embolic source being associated with a location other than the location of interest, Examiner notes that the claim language is unclear to the point of indefiniteness. Regardless, Fabbri teaches comparing two source candidate locations and thus meets the claim language of comparing a single source candidate location (the location of interest) with a location other than the source candidate location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                            

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661